In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  12-­‐‑3388  
CLEAN   WATER   ACTION   COUNCIL                          OF     NORTHEASTERN  
WISCONSIN,  INC.,  et  al.,  
                                                                      Petitioners,  
                                         v.  

UNITED  STATES  ENVIRONMENTAL  PROTECTION  AGENCY,  et  al.,  
                                              Respondents.  
                          ____________________  

                    Petition  for  Review  of  an  Order  of  the  
                     Environmental  Protection  Agency  
                          ____________________  

   ARGUED  SEPTEMBER  23,  2013  —  DECIDED  AUGUST  29,  2014  
                  ____________________  

    Before  EASTERBROOK,  SYKES,  and  TINDER,  Circuit  Judges.  
     EASTERBROOK,  Circuit  Judge.  The  Clean  Air  Act,  42  U.S.C.  
§§  7401–7671q,  invites  each  state  to  craft  a  plan  (a  “state  im-­‐‑
plementation  plan”)  to  control  the  levels  of  certain  air  pollu-­‐‑
tants.  Most  state  plans  include  “Prevention  of  Significant  De-­‐‑
terioration”   (PSD)   programs.   These   programs   are   designed  
to   prevent   backsliding   in   “attainment   areas”   (regions   that  
meet   or   exceed   the   Act’s   air   quality   standards),   while   still  
2                                                                  No.  12-­‐‑3388  

allowing   some   new   sources   of   pollution.   A   PSD   program  
prevents   designated   sources   from   propelling   the   region’s  
aggregate  emissions  over  specified  limits.  The  Act  establish-­‐‑
es  these  limits  by  setting  a  baseline  and  then  a  cap  on  pollu-­‐‑
tants   above   that   baseline.   The   space   between   the   baseline  
and   the   cap   is   the   “increment”.   In   the   jargon   of   the   regula-­‐‑
tions,   new   sources   that   create   a   net   increase   in   emissions  
“consume   increment”.   To   simplify   matters,   we   refer   to   the  
increment  as  the  state’s  pollutant  allowance.  The  Act  grand-­‐‑
fathers  sources  operational  before  1975:  the  baseline  incorpo-­‐‑
rates   their   emissions,   with   post-­‐‑1975   sources   counting  
against  the  allowance.  See  42  U.S.C.  §7479(4).  
    Title  V  of  the  Act,  42  U.S.C.  §§  7661–7661f,  requires  each  
covered  stationary  source  to  have  an  operating  permit.  Per-­‐‑
mits   implementing   Title   V   specify   pollution-­‐‑control   obliga-­‐‑
tions  for  each  source.  The  statute  allows  states  to  administer  
certain   aspects   of   the   air-­‐‑pollution-­‐‑control   regime—
including  Title  V  permits—subject  to  federal  review.  
      In  2002  Georgia-­‐‑Pacific  asked  Wisconsin  to  renew  the  Ti-­‐‑
tle   V   permit   for   its   pre-­‐‑1975   paper   mill.   While   Wisconsin  
weighed   that   application,   Georgia-­‐‑Pacific   modified   a   paper  
machine  at  the  plant.  The  application  for  a  permit  authoriz-­‐‑
ing  this  modification  was  unopposed,  and  the  permit  issued  
in   February   2004.   In   2011   Wisconsin   reissued   the   whole  
plant’s  operating  permit.  Clean  Water  Action  Council  asked  
EPA   to   reject   the   state’s   decision,   arguing   that   Wisconsin’s  
regulations   (and   their   application   to   Georgia-­‐‑Pacific)   incor-­‐‑
rectly  implemented  the  Act.  The  Council  believes  that  modi-­‐‑
fications   to   any   part   of   a   plant,   such   as   the   one   Georgia-­‐‑
Pacific  made  in  2004,  require  all  emissions  from  the  plant—
including   pre-­‐‑1975   emissions   incorporated   into   the   base-­‐‑
No.  12-­‐‑3388                                                                3  

line—to   count   against   the   state’s   allowance.   If   that’s   so,   the  
whole  plant  might  need  to  close  for  lack  of  available  allow-­‐‑
ance.   But   EPA   declined   to   object,   see   In   re   Georgia   Pacific  
Consumer   Products   LP   Plant,   2012   EPA   CAA   Title   V   LEXIS   7  
(July  23,  2012),  concluding  that  Wisconsin’s  approach  is  con-­‐‑
sonant  with  the  agency’s  understanding  of  the  statute:  Modi-­‐‑
fications   to   pre-­‐‑1975   sources   do   not   mean   that   the   whole  
plant’s   emissions   count   against   the   state’s   allowance.   Only  
increases   caused   by   the   modifications   count,   the   EPA   con-­‐‑
cluded.   After   the   agency   published   that   order,   the   Council  
sought  review  under  42  U.S.C.  §7607(b).  
     Jurisdiction  comes  first.  EPA  argues  that  the  Council  nec-­‐‑
essarily  challenges  the  regulations  (75  Fed.  Reg.  64,864  (Oct.  
20,   2010))   that   say   which   permits   may   be   renewed.   Section  
7607(b)   requires   that   challenges   to   “nationally   applicable  
regulations”   be   brought   before   the   D.C.   Circuit,   while   chal-­‐‑
lenges   to   actions   that   are   “locally   or   regionally   applicable  
may  be  filed  only  in  the  United  States  Court  of  Appeals  for  
the   appropriate   circuit”.   The   statute   also   requires   that   both  
kinds   of   challenge   begin   within   60   days   of   a   regulation’s  
publication.   EPA   contends   that   this   court   lacks   jurisdiction  
because   the   Council   brought   the   challenge   belatedly   and   in  
the  wrong  circuit.  Opinions  from  the  Tenth  and  D.C.  Circuits  
support  the  agency’s  stance.  See  Utah  v.  EPA,  750  F.3d  1182,  
1184   (10th   Cir.   2014);   Oklahoma   Department   of   Environmental  
Quality   v.   EPA,   740   F.3d   185,   191   (D.C.   Cir.   2014);   Medical  
Waste  Institute  v.  EPA,  645  F.3d  420,  427  (D.C.  Cir.  2011);  Mo-­‐‑
tor   &   Equipment   Manufacturers   Association   v.   EPA,   142   F.3d  
449,  460  (D.C.  Cir.  1998);  Edison  Electric  Institute  v.  EPA,  996  
F.2d   326,   331   (D.C.   Cir.   1993);   Natural   Resources   Defense  
Council  v.  NRC,  666  F.2d  595,  602  (D.C.  Cir.  1981).  
4                                                                   No.  12-­‐‑3388  

     We   conclude,   to   the   contrary,   that   the   venue   and   filing  
provisions  of  §7607(b)  are  not  jurisdictional.  The  EPA  disre-­‐‑
gards   the   Supreme   Court’s   many   opinions   discussing   the  
difference  between  jurisdictional  and  claim-­‐‑processing  rules.  
See,  e.g.,  Sebelius  v.  Auburn  Regional  Medical  Center,  133  S.  Ct.  
817,   824–26   (2013);   Henderson   v.   Shinseki,   131   S.   Ct.   1197,  
1202–06   (2011);   Reed-­‐‑Elsevier,   Inc.   v.   Muchnick,   559   U.S.   154,  
160–66   (2010).   See   also   Webster   v.   Caraway,   No.   14-­‐‑1049   (7th  
Cir.  Aug.  1,  2014),  slip  op.  7–11.  Venue  rules  have  long  been  
understood   as   non-­‐‑jurisdictional.   See   Leroy   v.   Great   Western  
United   Corp.,   443   U.S.   173,   180   (1979).   The   Supreme   Court  
also  has  held  that  most  filing  deadlines  are  statutes  of  limita-­‐‑
tions  or  claim-­‐‑processing  rules.  See  Auburn,  133  S.  Ct.  at  824–
25  (listing  cases);  Henderson,  131  S.  Ct.  at  1203  (“Filing  dead-­‐‑
lines,   such   as   the   120-­‐‑day   filing   deadline   at   issue   here,   are  
quintessential   claim-­‐‑processing   rules.”);   Arbaugh   v.   Y   &   H  
Corp.,   546   U.S.   500,   510–16   (2006);   Eberhart   v.   United   States,  
546   U.S.   12   (2005);   Kontrick   v.   Ryan,   540   U.S.   443,   452–56  
(2004).  While  there  is  an  exception  when  it  comes  to  appeals  
from  district  courts,  see  Bowles  v.  Russell,  551  U.S.  205,  212–13  
(2007)   (interpreting   28   U.S.C.   §2107),   the   Court   has   rejected  
arguments  that  other  filing  deadlines  are  jurisdictional.  Hen-­‐‑
derson,  131  S.  Ct.  at  1203.  Instead,  “[t]he  Court’s  recent  cases  
require   a   ‘clear   statement’   or   ‘clear   indication’   from   Con-­‐‑
gress  before  a  statute  prescribing  a  precondition  to  bringing  
suit   will   be   construed   as   jurisdictional.”   Miller   v.   FDIC,   738  
F.3d  836,  844  (7th  Cir.  2013).  
     Neither   EPA   nor   Georgia-­‐‑Pacific   points   to   such   a   state-­‐‑
ment;   we   couldn’t   find   one.   The   circuit-­‐‑level   decisions   we  
have  cited  do  not  do  so  either.  Utah  v.  EPA  does  not  give  a  
reason;  it  cites  Oklahoma  Department  of  Environmental  Quality  
as  authoritative.  Oklahoma  Department  of  Environmental  Quali-­‐‑
No.  12-­‐‑3388                                                                             5  

ty   does   not   give   a   reason;   it   cites   Medical   Waste   Institute   as  
authoritative.  Medical  Waste  Institute  does  not  give  a  reason;  
it   cites   Motor   &   Equipment   Manufacturers   Association   as   au-­‐‑
thoritative.  And  so  the  chain  of  citations  goes,  until  we  reach  
Natural  Resources  Defense  Council—which  does  give  a  reason  
(in   addition   to   citing   five   more   decisions,   dating   to   1974).  
When   addressing   the   Hobbs   Act,   28   U.S.C.   §2344,   the   court  
tells  us  that  a  
    time  limit  [for  initiating  a  contest  to  a  regulation],  like  other  simi-­‐‑
    lar  limitations,  serves  the  important  purpose  of  imparting  finali-­‐‑
    ty   into   the   administrative   process,   thereby   conserving   adminis-­‐‑
    trative   resources   and   protecting   the   reliance   interests   of   regu-­‐‑
    latees  who  conform  their  conduct  to  the  regulations.  These  poli-­‐‑
    cies  would  be  frustrated  if  untimely  procedural  challenges  could  
    be  revived  by  simply  filing  a  petition  for  rulemaking  requesting  
    rescission   of   the   regulations   and   then   seeking   direct   review   of  
    the  petition’s  denial.  

666  F.2d  at  602  (footnote  omitted).  This  is  exactly  the  sort  of  
thing  that  the  Supreme  Court  has  held  does  not  mark  a  rule  
as  jurisdictional.  NRDC  tells  us  why  the  Hobbs  Act  and  simi-­‐‑
lar  laws,  such  as  §7607(b),  contain  time  limits,  not  why  filing  
deadlines   are   jurisdictional.   The   law   is   full   of   time   limits,  
which  serve  valuable  functions,  but  they  are  enforced  when  
their   beneficiaries   bring   them   to   the   court’s   attention   and  
stand  on  their  rights;  there  is  no  need  to  declare  them  “juris-­‐‑
dictional,”  which  means  that  they  must  be  considered  ahead  
of  all  other  issues,  even  if  all  litigants  forfeit,  or  even  waive,  
their  benefits.  Any  contention  along  the  lines  of  “time  limits  
are  beneficial,  so  they  must  be  jurisdictional”  did  not  survive  
Kontrick  and  its  successors,  such  as  Henderson  and  Auburn.  
    Congress  could  have  framed  the  filing  and  venue  rules  in  
jurisdictional   terms,   but   it   did   not.   Section   7607(b)   does   not  
6                                                                 No.  12-­‐‑3388  

mention  jurisdiction.  Auburn,  133  S.  Ct.  at  824–25;  Henderson,  
131  S.  Ct.  at  1204–05;  Miller,  738  F.3d  at  844–45;  Webster,  slip  
op.  7–8.  Nor  does  §7607(b)  use  language  that  is  traditionally  
understood  as  jurisdictional.  And  the  Supreme  Court  has  not  
indicated  that  the  §7607  filing  deadline  is  jurisdictional.  That  
the  Council  did  not  bring  its  claim  within  60  days  of  the  reg-­‐‑
ulation’s   publication   (or   in   the   D.C.   Circuit)   therefore   does  
not  affect  this  court’s  jurisdiction.  
     Because  our  decision  creates  a  conflict  among  the  circuits  
on   the   question   whether   the   timing   and   venue   rules   in  
§7607(b)  are  jurisdictional,  it  has  been  circulated  to  all  judges  
in   regular   active   service.   See   Circuit   Rule   40(e).   None   re-­‐‑
quested  a  hearing  en  banc.  
     The   60-­‐‑day   limit   remains   a   binding   rule,   however,   as  
does  the  venue  requirement—and  EPA  has  invoked  the  ben-­‐‑
efit   of   each.   But   although   jurisdiction   must   be   resolved  
ahead  of  other  issues,  see  Steel  Co.  v.  Citizens  for  a  Better  Envi-­‐‑
ronment,   523   U.S.   83   (1998),   there   is   no   necessary   priority  
among   non-­‐‑jurisdictional   issues.   The   EPA’s   contention   that  
this   challenge   to   a   permit   (and   to   one   state’s   regulation)   is  
“really”  or  “necessarily”  a  contest  to  a  nationally  applicable  
federal  regulation  would  take  the  court  into  difficult  ground.  
Cf.   Environmental   Defense   v.   Duke   Energy   Corp.,   549   U.S.   561  
(2007).  And  for  no  good  reason;  the  meaning  of  the  statute  is  
more   important   than   what   the   Council’s   argument   implies  
about   some   regulation.   Because   the   EPA’s   decision   can   be  
sustained   without   deciding   whether   the   Council’s   conten-­‐‑
tions  necessarily  undercut  a  federal  regulation,  we  start  (and  
end)  with  a  discussion  of  the  statute.  
No.  12-­‐‑3388                                                                                 7  

    The  language  that  matters  is  in  42  U.S.C.  §7479(4):  
    [1]   The   term   “baseline   concentration”   means,   with   respect   to   a  
    pollutant,   the   ambient   concentration   levels   which   exist   at   the  
    time  of  the  first  application  for  a  permit  in  an  area  subject  to  this  
    part  …  .  [2]  Such  ambient  concentration  levels  shall  take  into  ac-­‐‑
    count  all  projected  emissions  in,  or  which  may  affect,  such  area  
    from   any   major   emitting   facility   on   which   construction   com-­‐‑
    menced  prior  to  January  6,  1975,  but  which  has  not  begun  opera-­‐‑
    tion   by   the   date   of   the   baseline   air   quality   concentration   deter-­‐‑
    mination.   [3]   Emissions   of   sulfur   oxides   and   particulate   matter  
    from   any   major   emitting   facility   on   which   construction   com-­‐‑
    menced   after   January   6,   1975,   shall   not   be   included   in   the   base-­‐‑
    line   and   shall   be   counted   against   the   maximum   allowable   in-­‐‑
    creases  in  pollutant  concentrations  established  under  this  part.  

We  have  added  the  numbers  in  brackets  to  facilitate  parsing  
the  statute.  
     The  Council  argues  that  §7479(4)  is  clear.  According  to  it,  
the  third  sentence  means  that  the  2004  modifications  require  
reallocating  the  entire  plant’s  emissions  toward  Wisconsin’s  
pollutant   allowance.   Section   7479(2)(C)   tells   us   that   “con-­‐‑
struction”   includes   modifications,   and   the   Council   sees   in  
sentence  3  a  rule  that  to  modify  one  machine  is  to  modify  the  
whole   plant.   If   the   plant   has   been   modified,   it   is   a   new  
source   that   can   operate   only   if   enough   new   allowance   is  
available.   EPA,   on   the   other   hand,   reads   sentences   2   and   3  
together  to  mean  that  the  pre-­‐‑1975  emissions  remain  as  part  
of  the  baseline,  while  any  new  emissions  attributable  to  the  
2004   modifications   are   counted   toward   the   pollutant   allow-­‐‑
ance.  The  statute  does  not  explicitly  address  the  treatment  of  
emissions   from   a   plant,   only   one   part   of   which   has   been  
modified   (and   thus   is   treated   as   a   new   source).   EPA   con-­‐‑
cludes   that   the   statute   is   ambiguous   and   the   doctrine   an-­‐‑
nounced   in   Chevron   calls   for   courts   to   respect   the   agency’s  
8                                                                  No.  12-­‐‑3388  

interpretation.  See  Chevron  USA  Inc.  v.  Natural  Resources  De-­‐‑
fense  Council,  Inc.,  467  U.S.  837  (1984).  The  Council  concedes  
that,  if  the  EPA  is  right  on  the  law,  or  if  Chevron  applies,  then  
Georgia-­‐‑Pacific  is  entitled  to  its  permit.  
      The  statute  is  not  as  clear  as  the  Council  believes  it  to  be.  
Two   things   are   plain:   (1)   Emissions   from   pre-­‐‑1975   sources,  
up   to   the   1975   level,   count   as   part   of   the   baseline   and   not  
toward  the  overall  emissions  allowances  (sentences  1  and  2);  
(2)   Emissions   from   post-­‐‑1975   modifications   to   pre-­‐‑1975  
sources   (in   this   case,   the   modified   paper   machine)   count  
against   a   state’s   pollutant   allowance   (sentence   3).   But   the  
statute   does   not   tell   us   what   happens   to   the   pre-­‐‑1975   plant  
and   its   other   machines,   or   whether   a   modification   changes  
the   relation   between   the   baseline   and   the   new   allowance.  
Sentence  3  could  be  read  to  mean  that  modifications  to  pre-­‐‑
1975  sources  require  counting  emissions  previously  included  
in   the   baseline   against   the   state’s   allowance.   But   this   is   an  
interpretation,   not   the   only   interpretation.   It   is   no   less   rea-­‐‑
sonable   to   read   sentence   3   as   counting   only   the   marginal  
emissions   from   modifications   to   pre-­‐‑1975   sources.   Pre-­‐‑1975  
emissions  remain  in  the  baseline  while  emissions  from  post-­‐‑
1975   construction   count   toward   a   state’s   pollutant   allow-­‐‑
ance.  This  is  the  interpretation  that  EPA  has  adopted.  See  43  
Fed.   Reg.   26,388   at   26,400–01   (June   19,   1978);   75   Fed.   Reg.  
64,864  at  64,869  (Oct.  20,  2010).  And  “an  agency’s  reasonable  
interpretation   of   ambiguous   statutory   language”   carries   the  
day.  EPA  v.  EME  Homer  City  Generation,  L.P.,  134  S.  Ct.  1584,  
1603  (2014).  
   EPA’s   is   a   sensible   interpretation   as   well.   The   Council’s  
approach   could   produce   two   undesirable   outcomes.   Under  
one   understanding   of   the   Council’s   view,   the   1975   baseline  
No.  12-­‐‑3388                                                                  9  

would   keep   changing   as   old   plants   become   “new.”   Every  
time   a   company   modified   a   pre-­‐‑1975   plant,   all   of   the   emis-­‐‑
sions   that   formerly   were   part   of   the   baseline   would   now  
have   to   be   counted   against   a   state’s   allowance.   This   would  
cause  no  end  of  trouble  during  the  permitting  process  for  all  
plants  (and  not  only  the  pre-­‐‑1975  plant  with  modifications),  
because   the   region’s   baseline   would   be   changing.   Unless  
what   was   removed   from   the   baseline   were   added   to   the   al-­‐‑
lowance,  other  businesses  could  find  themselves  with  no  al-­‐‑
lowance   to   draw   on.   The   other   understanding   of   the   Coun-­‐‑
cil’s   view   involves   double   counting   a   “new”   source’s   emis-­‐‑
sions.   Rather   than   moving   all   the   pre-­‐‑1975   emissions   from  
the   baseline,   a   modification   could   cause   the   pre-­‐‑1975   emis-­‐‑
sion  to  count  against  the  state’s  allowance  and  remain  in  the  
baseline.  While  this  sounds  strange,  it  is  consistent  with  the  
Council’s   position.   Under   either   interpretation   companies  
(and  state  regulators)  would  be  inclined  to  reject  physical  or  
operational   changes   to   pollution   sources,   even   if   those  
changes   reduced   pollution,   lest   all   pre-­‐‑1975   emissions   count  
against   the   state’s   allowance.   The   EPA’s   approach   avoids  
that  result.  
   EPA   presents   a   reasonable   interpretation   of   an   ambigu-­‐‑
ous  statutory  provision.  The  petition  for  review  is  
                                                                        DENIED.